Citation Nr: 1114192	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  05-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for chronic rhinitis.

4.  Entitlement to service connection for arthritis of multiple joints. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Fibromyalgia, with arthralgias and myalgias, was not incurred in or aggravated by active duty service. 

2.  Chronic sinusitis was not incurred in or aggravated by active duty service. 

3.  Rhinitis was not incurred in or aggravated by active duty service. 

4.  Osteoarthritis of multiple joints is clinically associated with the Veteran's diagnosis of fibromyalgia with arthralgias and myalgias, and was not incurred in or aggravated by active duty service. 


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2010).

2.  Chronic sinusitis was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2010).

3.  Chronic rhinitis was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2010).

4.  Arthritis of multiple joints was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in November 2003, prior to the initial adjudication of the Veteran's claims.  A letter sent in March 2006 provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that this letter was issued after the rating decision, the Board notes that the claims were thereafter readjudicated by way of supplemental statements of the case, to include the most recent one, which was dated in January 2011.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA, and private treatment records have been obtained and she has been provided with an appropriate VA examination in connection with her present claims.  What is more, the Veteran has not indicated there are any additional records that VA should seek to obtain on her behalf.  Further, the Veteran declined a hearing related to her present claims and the RO has fully, or at a minimum substantially, complied with the Board's November 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


Service Connection

The Veteran seeks service connection for fibromyalgia, chronic sinusitis and rhinitis.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

Here, there was no examination at entry into active duty.  The statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe.  Indeed, on analogous facts, the Smith Court held that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition could not apply.  Smith v. Shinseki, 24 Vet. App. at 46.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

There is no record of an enlistment examination for the Veteran's period of active duty service that began in January 2003.  The Veteran's service records include private medical records that show a pre-service history of treatment for bilateral leg pain, bilateral foot pain, abdominal pain with nausea upon onset of pain, generalized fatigue and weakness.  Additional records reflect a history of chronic sinusitis, with multiple surgeries in December 2002 (i.e. nasal septoplasty, bilateral nasal endoscopies with anterior ethmoidectomies and antrostomies, and a right nasal endoscopy with sphenoidotomy, as well as bilateral turbinoplasties) for diagnoses of deviated nasal septum, bilateral inferior turbinate hypertrophy, bilateral maxillary and anterior ethmoidal chronic sinusitis, and a right sphenoid sinus mass/chronic sinusitis, along with headaches and nasal obstruction.

Several days after the Veteran entered active duty, she was evaluated for complaints of low back pain, bilateral leg pain, and foot pain.  The initial clinical impressions included: vague/multiple somatic complaints with suspected/rule-out fibromyalgia; and questionable claudication by history, with negative work-up so far.  Although it was initially determined that referral to a Medical Evaluation Board (MEB) was not warranted, it was later decided that the Veteran was not deployable and did in fact require a MEB review.  The Veteran was referred to Dr. V., a civilian rheumatologist, for further review of her somatic complaints.  In late January 2003, Dr. V. completed his evaluation of the Veteran.  In his January 2003 summary of findings, Dr. V. indicated that the Veteran had a long-standing history of musculoskeletal pain that went back 7-8 years ago, with increased stiffness and pain in the last 6-8 months.  She had been diagnosed with irritable bowel syndrome in 1995 and had seen chiropractors since 1998 or 1999 for upper and lower back pain.  Dr. V. also noted that the Veteran had symptoms that were classic for fibromyalgia, such as diffuse pain and poor sleep.  His clinical assessment was classical fibromyalgia and mild osteoarthritis.  

Service records also show that beginning in late January 2003, the Veteran required treated for her chronic sinusitis, including continuous irrigation status post her 2002 sinus surgery and continuous use of antibiotics.  A septal perforation was also noted on examination.  The notes indicate that neither surgery nor an MEB addendum were required for this condition.  A clinical note dated in April 2003 shows a diagnosis of atrophic rhinitis secondary to the septal perforation/turbinoplasty.  Service records also reflect continued treatment for complaints of related to her fibromyalgia, including low back pain and diffuse muscle pain.  

In May 2003, the Veteran was evaluated by the MEB.  The MEB Summary indicated that the Veteran reported a several-year history of diffuse muscle aches and lower extremity pain, which began 6 or 7 years ago.  The MEB's diagnoses were fibromyalgia; osteoarthritis, mild; and chronic sinusitis and rhinitis.  In June 2003, the MEB determined that these conditions were not incurred while the Veteran was in service, but had existed prior to service and were not permanently aggravated by service.  In an addendum, dated in July 2003, the MEB noted that the Veteran did not meet the physical standard for retention and again recommended that her case be referred to a Physical Evaluation Board (PEB).  

In July 2003, the PEB found that there was compelling evidence that the current condition of fibromyalgia with diffuse pain existed prior to service and was not permanently aggravated by such service.  The PEB determined that the Veteran was physically unfit and should be separated from active service.  The Veteran was separated from active service, effective in September 2003.

Post-service private treatment records show continued treatment for chronic sinusitis, rhinitis, and fibromyalgia.  The Veteran was afforded a VA medical examination in May 2004 regarding her claims of entitlement to service connection for fibromyalgia and osteoarthritis; however, the examiner failed render an opinion regarding the etiology of the disorders.  

The Veteran was afforded another VA medical examination in January 2010.  The examiner indicated that he had reviewed the Veteran's claims file.  With regard to her sinus disease, it was noted that her symptoms of congestion, headaches, purulent nasal drainage and low grade fever began around 2000-2001.  She was initially treated by her primary care physican; but from 2001 on, she was followed by an ear, nose and throat specialist.  Her symptoms progressed to the point of requiring surgery in 2002.  She did well following the surgery, but during service she had another flare-up and needed another round of antibiotics.  Following a physical examination, the examiner's diagnosis was chronic sinusitis and rhinitis.  

With respect to the Veteran's fibromyalgia, it was noted that she had a gradual onset of myalgias and arthralgias, for which she saw her primary care provider beginning in 2002.  She received further work-up and evaluation, including up through the time that she was called up for active duty, and was eventually diagnosed with fibromyalgia in February 2003.  Following a physical examination, the examiner's diagnosis was fibromyalgia with associated myalgias and arthralgias.  With respect to the Veteran's joint pain, it was noted that she had gradual onset of joint pain prior to the service.  The joints affected were her bilateral shoulders, elbows, and knees.  She denied any specific injury or trauma to these joints either during service or when she was out of the service.  Following a physical examination, the examiner's diagnosis was fibromyalgia with associated myalgias and arthralgia; minimal bilateral shoulder arthritis; and minimal right knee arthritis.  

With respect to all of the diagnoses, the examiner opined that they were not caused by or a result of service.  He also opined that all of these conditions began prior to the date that the Veteran entered military service.  He explained that though the diagnosis of fibromyalgia was finally made during service, the condition itself started before the Veteran's military service, based on the service records and private medical records, the Veteran's own account of her symptoms/conditions, and by the documents in the claims file.  The examiner also opined that the conditions were less likely as not permanently aggravated by her military service.  That rationale was that these conditions began prior to service and were identified and actively treated while in the service.  The treatment was appropriate.  There is no evidence that anything in the service aggravated or accelerated the conditions beyond their natural progression.

Based on the evidence, the Board concludes that the Veteran is not entitled to service connection for fibromyalgia, chronic sinusitis, rhinitis, and osteoarthritis of multiple joints.  A the outset, the Board notes that the claims file contains evidence showing a lengthy history of complaints and treatment for sinus problems and joint pains  prior to entrance into active duty in January 2003.  However, in light of the absence of evidence of an examination made contemporaneous with the Veteran's entrance into this period of active duty, the claims becomes one for direct service connection, without consideration of whether there was aggravation of a preexisting condition.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)).

The January 2010 VA examination reflects diagnoses of fibromyalgia, chronic sinusitis, rhinitis, and osteoarthritis.  Therefore, current disabilities have been established.  There also is evidence of diagnosis and treatment of fibromyalgia, chronic sinusitis, rhinitis, and osteoarthritis during the Veteran's active duty service.  The remaining question then, is whether there is a nexus between the current disabilities and the in-service disorders.

The Board acknowledges the Veteran's contention that her sinus diseases, fibromyalgia and osteoarthritis are all causally related to her period of service.  The Board finds that she is competent to provide information regarding her symptomatology and her statements are also found to be credible on this particular fact.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the Veteran's lay statements against medical opinions and objective medical evidence.

In this regard, the Board notes that there are numerous private treatment records in the claims file that clearly establish the onset of the current sinusitis as prior to active duty service.  The Board also notes that while the record does not clearly reflect diagnoses of rhinitis, fibromyalgia and osteoarthritis prior to active duty service, an MEB and a PEB determined that these conditions preexisted active duty service and were not permanently aggravated by service.  The Board notes further that the Veteran was diagnosed with fibromyalgia within the first month of active duty service and was separated from service due to this diagnosis, only months after she was activated.

In addition, a VA medical examiner has opined that none of the currently diagnosed disabilities were incurred in or as a result of active duty service, but rather, were manifested prior to the Veteran's entrance into active duty service.  The examiner explained that although the diagnosis of fibromyalgia was finally made during service, the condition itself started before service.  He also indicated that the currently diagnosed osteoarthritis is associated with the diagnosis of fibromyalgia with myalgias and arthralgias, which was not incurred as a result of service.  The examiner also opined that none of these conditions were aggravated by the period of active duty military service in question.  The examiner's opinion is probative as he carefully reviewed the pertinent medical history of the Veteran, conducted a physical examination, and provided a clear opinion with supporting analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no other medical opinion to the contrary.  

The Board has considered the Veteran's assertion that she was treated for sinus problems and joint pains throughout service and continued to do so after service and the Board acknowledges that a demonstration of continuity of symptomatology may serve as an alternative method of establishing the required nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, however, the VA examiner considered the Veteran's report of a continuity of symptomatology, but still found that the current disorders are non military-related and are not at least as likely as not related to any aspect of service.  The Board has weighed the Veteran's lay statements against the medical evidence as contained within the service treatment records, the pre and post-service treatment records, and the VA medical examination report, and finds that her lay contention is outweighed by the more probative medical evidence as just described.  Accordingly, as there is no evidence that the disorders of fibromyalgia, chronic sinusitis and rhinitis and osteoarthritis were incurred as a result of military service, service connection is not warranted.  


ORDER

Service connection for fibromyalgia is denied.

Service connection for chronic sinusitis is denied.

Service connection for rhinitis is denied.

Service connection for osteoarthritis is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


